United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3741
                                   ___________

Joseph Johnson,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 23, 2011
                                 Filed: March 28, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Joseph Johnson appeals the district court’s1 dismissal of his 42 U.S.C. § 405(g)
action for lack of subject matter jurisdiction. Having carefully reviewed the record
and considered Johnson’s arguments for reversal, we agree with the district court’s
reasons for concluding that subject matter jurisdiction was lacking. See In Home


      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Frederick R. Buckles, United States Magistrate Judge for the Eastern District of
Missouri.
Health, Inc. v. Shalala, 272 F.3d 554, 559 (8th Cir. 2001) (de novo review). We
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. We also deny the
pending motion for sanctions.
                       ______________________________




                                      -2-